Pottle, J.
Tbe trial judge erred in permitting the State to . prove that the accused had been living in a state of adultery with a named woman. We, do not see how this conduct of the accused, although unlawful, could illustrate the question of his guilt or innocence of the offense of selling intoxicating liquor. It was error to charge that, if the accused had intoxicating liquor' at. his place of business, this was a circumstance from which the jury might infer that he was guilty of selling it. It has been often held by this court that the possession of 'an unusual quantity of liquors might authorize the inference that they were being kept for an illegal purpose; but it has never been held that the mere possession of liquor, in any quantity or at any place, was a circumstance from which the jury might infer that the poséessor had already been guilty of selling it. It was competent to introduce in evidence th'e bottles of whisky found in the house of the accused where the 'alleged sale had taken place. This evidence, of itself alone, was worth little, but, taken in connection with the *360testimony as to the sale, it might have some corroborative value. Mere opportunity to commit a crime is of itself no evidence of guilt, but proof. of opportunity may sometimes corroborate other evidence of guilt. The error in charging, and in admitting testimony,-above referred to, was sufficiently prejudicial to require a new trial. Judgment reversed.